In a proceeding to judicially settle the account of the petitioner executor and trustee, the objectant appeals, as limited by her brief, from so much of an order of the Surrogate’s Court, Westchester County (Brewster, S.), dated September 3, 1981, as, upon petitioner’s motion for a protective order, struck or limited certain of the objectant’s interrogatories. Order modified by deleting the provisions which limited the scope of Interrogatory Nos. 4 and 6 and substituting therefor a provision denying the motion for a protective order as to Item Nos. 4 and 6 and directing petitioner to respond to those items. As so modified, order affirmed insofar as appealed from, without costs or disbursements. Petitioner’s time to respond to Item Nos. 4 and 6 is extended until 30 days after service upon him of a copy of the order to be made hereon, with notice of entry. If petitioner lacks knowledge of the information requested or does not possess the documents he shall so state under oath. Item Nos. 4 and 6 of the objectant’s interrogatories should not have been limited. Titone, J. P., Lazer, O’Connor and Rubin, JJ., concur.